Beck, J.
1. Where, after a verdict of guilty is rendered in a criminal ease, in the motion for a new trial the competency of one of the jurors is attacked on the ground that the juror was not impartial and that he was biased and prejudiced, and the evidence as to the disqualification of the juror before the trial judge is conflicting, this court will not reverse the finding, unless it appears that the judge below abused the discretion with which the law invests him in passing upon the conflicting evidence and holding that the juror was not incompetent under the evidence. Hackett v. State, 108 Ga. 40 (33 S. E. 842).
2. The evidence authorized the verdict.

Judgment ajfirmed.


All the Justices concur.